Lumpkin, P. J.
The headnote filed in this case requires no elaboration. It has often been held that the words “for value received,” in a promissory note, are ambiguous and open to explanation by parol. It is beyond doubt allowable for the defendant in an action upon such a note to set forth by a proper plea what was the real consideration, and allege facts showing that it failed in whole or in part. Permitting this can in no *171sense be regarded as allowing the defendant to vary by parol the terms of a valid written instrument. Taking as true the allegations of the plea, it set forth a defense to the plaintiff’s action, and it was therefore error to strike it on the ground^ specified, viz.: “that it sought by parol to vary the contract sued on and add to its terms a condition not therein expressed.”

Judgment reversed.


All the Justices concurring.